ORDER

PER CURIAM.
The defendant, Roosevelt Fletcher, appeals the judgment entered upon his conviction for first-degree murder, section 565.020 RSMo. (2000), and armed criminal action, section 571.015. The defendant contends the trial court erred in (1) sustaining the State’s objection to defendant’s offer of proof regarding the initial identification of another individual; and (2) overruling his request for a mistrial after a State’s witness testified the defendant’s letter to him was signed with the defendant’s gangland signature.
We have reviewed the parties’ briefs and the record on appeal. We find no error. An opinion reciting detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).